Name: Council Regulation (EEC) 3948/88 of 11 December 1988 fixing, for 1989, certain measures for the conservation and management of fishery resources, applicable to vessels flying the flag of a Member State, other than Spain and Portugal, in waters falling under the sovereignty or within the jurisdiction of Spain
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 21 . 12 . 88 Official Journal of the European Communities No L 352 / 3 COUNCIL REGULATION (EEC) 3948 / 88 of 11 December 1988 fixing, for 1989, certain measures for the conservation and management of fishery resources, applicable to vessels flying the flag of a Member State, other than Spain and Portugal, in waters falling under the sovereignty or within the jurisdiction of Spain THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the specific conditions governing the fishing activities of such vessels should be laid down ; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Council Regulation (EEC) No 2241 / 87 of 23 ' July 1987 , establishing certain control measures for fishing activities (*), as well as to the specific procedures drawn up in accordance with Article 164, (4 ) of the Act of Accession , HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 164 thereof, Having regard to the proposal from the Commission , Whereas , pursuant to Article 164 of the Act of Accession , it is for the Council to fix the fishing possibilities and the corresponding number of Community vessels which may fish in Atlantic waters falling under the sovereignty or within the jurisdiction of Spain and covered by the International Council for the Exploration of the Sea ( ICES); Whereas these possibilities are determined , with respect to species subject to the system of total allowable catches (TACs ) and quotas , on the basis of the fishing possibilities allocated and , with respect to species not subject to the TAC and quota system, according to the relative stability of stocks and the need to ensure theit conservation; Whereas specialized fishing activities shall be carried out with the same quantitative limits as those specified for Spanish vessels authorized to carry out their fishing activities in the waters of Member States apart from Portugal ; Article 1 The number of vessels flying the flag of a Member State , other than Spain and Portugal , authorized to fish in waters falling under the sovereignty or within the jurisdiction of Spain as provided for in Article 1 64 of the Act of Accession and the procedures governing access , shall be as set out in the Annex . Article 2 This Regulation shall enter into force on 1 January 1989 . It shall be applicable until 31 December 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 December 1988 . For the Council The President Y. POTTAKIS ( ») OJ No L 207 , 29 . 7 . 1987 , p. 1 . No L 352 / 4 Official Journal of the European Communities 21 . 12 . 88 ANNEX EEC  SPAIN I. General fishing Species ICES zone(') Authorized fishing gear Total number of vessels Period of fishing authorizationBasic list Periodic list Hake (Merluccius merluccius) VIII , IX Long-lines , trawls (vessels over 100 grt) - I Year-round Monkfish (Lophius piscatorius) (Lophius budegassa) VIII , IX Trawl li \\II\I Year-round Megrim (Lepidorhombus whiffiagonis) (Lepidorhombus boscii)  Trawl l IIIIII VIII , IX \ \ 10 (France) \ 5(2 ) (France ) Year-round Norway lobster (Nephrops norvegicus) VIII , IX Trawl IIIlIIIIII I Year-round Pollack (Pollachius pollachius) VIII , IX Trawl \ IIII j &gt; Year-round (') Waters falling under the sovereignty and within the jurisdiction of the Kingdom of Spain . ( 2 ) Total number of standard vessels per Member State; standard vessels means a vessel having a brake horsepower equal to 700 horsepower (BHP). The conversion rates for vessels having a different engine power are the same as those defined in Article 158 (2 ) of the Act of Accession. II . Specialized fishing Species ICES zone (') Authorized fishing gear Total number of vessels Period of fishing authorizationBasic list Periodic list All VIII , IX Long-lines (vessels under 100 grt ) Rods (vessels under 50 grt) 25 10 64 Year-round Year-round Anchovy (Engraulis encrasicholus) as main catch VIII Seine 40 (France ) Between 1 . 3 . and 30 . 6 . Anchovy (Engraulis enrasicholus) as live bait VIII Seine 20 (France ) Between 1.7 . and 31 . 10 . Sardine (Sardina pilchardus) VIII Seine (vessels under 100 grt ) 71 (France) 40 (France ) Between 1 . 1 . and 28 . 2 . and and 1 . 7 . and 31 . 12 . (') Waters falling under the sovereignty and within the jurisdiction of the Kingdom of Spain . I I I Species Quantity(tonnes ) ICES zone (') Total number of vessels Period of fishing authorization Thunnidae Unlimited VIII , IX Unlimited Year-round (') Waters falling under the sovereignty and within the jurisdiction of the Kingdom of Spain .